BOWEN, District Judge
(after stating the facts as above).
Plaintiff does not allege that he has exhausted his avenues of relief or appeal provided by the state statute in question or the barbers’ code or regulations thereunder, nor that he will be unable to question the validity or constitutionality of the statute or code or acts done or threatened thereunder in any enforcement proceedings which may be instituted by or at the request of the enforce*664ment officials. Nor is it alleged by plaintiff that he has been deprived of any hearing provided by the statute or code or administrative regulations applicable thereto, as was alleged in the otherwise analogous case of United Truck Lines, Inc., a corporation, v. Department of Public Works et al., Cause No. 528, in equity, memorandum decision in which was filed in this court January 21, 1935.
The immediate question here at issue concerns not merely the legal construction of the legislative act or code or regulations pursuant thereto, but questions of fact in aid of such construction and questions of administrative discretion, rule, practice, and procedure of paramount importance, such as determining the nature of the relationship existing between plaintiff and his associate barbers and whether or not plaintiff’s business does in fact come under the provisions of the state statute or code or any regulations applicable thereto, are likewise involved here.
That situation was ruled upon in the case of Stanley v. Peabody Coal Co., 5 F. Supp. 612, at page 617, where, in referring to the bituminous coal code, the District Court for the Southern District of Illinois said: “ * * * In no event cari a controversy of this kind be taken into the courts until such remedies as are provided have been exhausted. Such has been the holding of the United States Supreme Court construing the Interstate Commerce Act (49 USCA § 1 et seq.), the Sherman Anti-Trust Act (15 US CA §§ 1-7, 15 note), and the Shipping Act (46 USCA § 801 et seq.). Probably the latest discussion of the subject by the Supreme Court was in United States Navigation Co., Inc., v. Cunard Steamship Co., Limited, 284 U. S. 474, 52 S. Ct. 247, 249, 76 L. Ed. 408.”
It is also an established rule of the United States Supreme Court that where the validity of laws or administrative orders under them may be fully contested in proceedings brought by the administrative officers to enforce them, such proceedings offer an adequate legal remedy to those objecting to such orders and laws as unconstitutional, and therefore a bill in equity to enjoin the administrative authorities from taking steps to enforce such orders will not lie. Federal Trade Commission v. Claire Furnace Co., 274 U. S. 160, 47 S. Ct. 553, 71 L. Ed. 978; Lawrence v. St. Louis-S. F. Ry. Co., 274 U. S. 588, 47 S. Ct. 720, 71 L. Ed. 1219. That, also, was the- ruling of the United States District Court for the Western. District of Washington, Northern Division, Bowen, District Judge, in the recent cases of McNally v. Reynolds, 7 F. Supp. 112, and Thomas v. Dennis, 8 F. Supp. 501.
But, as previously noted, plaintiff in his complaint in this action does not allege that he has been deprived of any of the avenues of relief or appeal provided by the statute or code or regulations applicable or pursuant thereto, nor is it alleged that he would be deprived of any of his constitutional or legal rights if proceedings by or against him should be instituted in the Supreme Court of the state of Washington as provided in section 4 (b) of the questioned statute, nor that plaintiff has by any one been denied any hearings to which, under the Constitution, laws, or questioned statute or code or regulations applicable thereto, he is entitled.
It makes no difference here whether a state statute or a code of fair competition is involved. The principles above announced are equally applicable to both. Plaintiff can, in any enforcement proceedings whiqh may be brought against him, assert as defenses the same constitutional rights which are asserted here, and where that is the situation, as it is here, he has an adequate remedy at law. His bill in equity fails to state facts sufficient to entitle him to the equitable relief prayed for.
Having reached the conclusions stated, the discussion of other matters presented is not necessary.
The motion to vacate the order allowing intervention will be denied.
The interlocutory injunction prayed for will .be denied, and the motion to dismiss, the bill of complaint will be granted.
Any order or orders embodying the foregoing rulings will be tentatively settled upon notice before Judge Bowen at Tacoma in the afternoon of any motion day, subject to consideration by other members of the court.
The clerk is directed to notify the attorneys appearing herein of the filing of this decision.